Case: 14-14279   Date Filed: 04/08/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-14279
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 3:13-cr-00002-MMH-MCR-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                     versus

ARNOLD CLAYTON,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                                 (April 8, 2015)

Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Charles L. Truncale, counsel for Arnold Clayton, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent
              Case: 14-14279     Date Filed: 04/08/2015   Page: 2 of 2


review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Clayton’s conviction and sentence are AFFIRMED.




                                          2